DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45, 46, 51-53, 114, 115 and 117-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yankovoy et al. (US Patent No. 4,352,610).
(Claim 45) Yankovoy et al. (“Yankovoy”) discloses a flash-removal tool (10) that includes a tool body (12), extending along a longitudinal tool axis (A).  A tooth (28), projects from the tool body in a first direction along a first axis (direction that surface 34 faces) and is fixed at all times.  This does not have the scope that Applicant intends.  It sounds in intended use.  It is not tantamount to an immovable tooth or even a tooth permanently fixed in a single location.  That is,    An engagement surface (bottom surface visible in Figs. 2 and 6 where pilot (50) is 
(Claim 46) The engagement surface is defined on the tool body such that the preselected distance is non-adjustable (Figs. 2, 6).
(Claim 51) The tool also includes a positioning groove (groove defined in cavity of tool body, visible in Figs. 2, 6), defined in the tool body, and wherein the positioning groove extends longitudinally between the engagement surface (bottom surface of cavity) and the tooth (28) and faces in the first direction.
(Claim 52) The engagement surface (bottom surface of cavity visible in Figs. 2, 6) forms a longitudinal end-wall of the positioning groove.
(Claim 53) The positioning groove includes a cylindrically contoured portion (contour of pilot 50) extending parallel to the longitudinal axis (A).
(Claim 114) A second tooth (28) is located between the tooth and the longitudinal tool axis (Figs. 1, 2, 5, 6).  That is the cutter (10) has multiple teeth.
(Claim 115) The second tooth is located the same distance away from the engagement surface along the longitudinal tool axis (Figs. 1, 2, 5, 6).
(Claim 117) The tooth (28) is formed separately from, and coupled to, the tool body (Col. 4, Lines 1-2).
(Claims 118-120) The tool body extends along the longitudinal tool axis from a first end (end towards shank (18)) to a second end (end with cutting teeth (28)).  The engagement surface (bottom surface of cavity) is located adjacent to the first end (Figs. 1, 5).  The tooth (28) is located at the second end such that it is spaced apart from the second end along the longitudinal axis (Figs. 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 111-113 and 116 rejected under 35 U.S.C. 103 as being unpatentable over Yankovoy et al. (US Patent No. 4,352,610) in view of Karl (US Pub. No. 2015/0336183 A1).
(Claim 111-113) Yankovoy does not explicitly disclose a tapered groove as claimed.
Karl discloses a positioning groove having a taper shape on the arbor (Figs. 1, 2).  At a time prior to filing it would have been obvious to on having ordinary skill in the art to provide the tool disclosed in Yankovoy with an arbor having a positioning groove that includes a taper as disclosed in Karl in order to save cost on creating cutters with integral shanks.



Claims 111-113 and 116 rejected under 35 U.S.C. 103 as being unpatentable over Yankovoy et al. (US Patent No. 4,352,610) in view of Linthicum (US Patent No. 6,305,885 B1).
 (Claim 111-113) Yankovoy does not explicitly disclose a secondary groove as claimed.  Yet, Yankovoy does consider the use of other positioning features other than the disclosed pilot (Col. 9, Lines 1-10).
Linthicum discloses a secondary groove (Fig. 3 concave surface within cylindrically contoured surface 26) is defined in the tool body wherein the tooth (10) divides the tool body (12) longitudinally into two sides (this appears it could be along the longitudinal axis or perpendicular thereto), wherein the positioning groove extends longitudinally on one of the two sides (Fig. 1 where cavity similar to the tool in Yankovoy exists as both are trepanning tools), and wherein the secondary groove (Fig. 3) extends longitudinally on another of the two sides and faces in the first direction (generally the rotational direction or facing direction of shearing face of teeth).  The secondary groove includes a cylindrically contoured secondary portion (26), extending parallel to the longitudinal tool axis (Figs. 3).  The secondary groove includes a tapered secondary portion (parallel to 24 on opposite side), parallel to the longitudinal tool axis and extending longitudinally between the cylindrically contoured secondary portion and the tooth (Fig. 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool disclosed in Yankovoy with a positioning device as taught by Linthicum in order to center the tool relative to differently sized holes.
(Claim 116) The tooth is not disclosed as being monolithic with the body.
Linthicum discloses the tooth/teeth (10) being monolithic to the tool body (12).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RYAN RUFO/Primary Examiner, Art Unit 3722